NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUCIA CORTEZ,                                   No.    19-56354
                                                       20-55153
                Plaintiff-Appellee,
                                                D.C. No.
 v.                                             2:17-cv-04787-GW-JPR

CHIPOTLE MEXICAN GRILL, INC.;
CHIPOTLE SERVICES, LLC,                         MEMORANDUM*

                Defendants-Appellants.


LUCIA CORTEZ,                                   No.    20-55113

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-04787-GW-JPR
 v.

CHIPOTLE MEXICAN GRILL, INC.;
CHIPOTLE SERVICES, LLC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                       Argued and Submitted April 16, 2021
                              Pasadena, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: PAEZ and VANDYKE, Circuit Judges, and KORMAN,** District Judge.

      Lucia Cortez (“Cortez”) appeals the district court’s judgment following a

jury’s verdict in favor of Chipotle Mexican Grill, Inc. and Chipotle Services, LLC

(collectively, “Chipotle”) on her disability discrimination and failure to

accommodate claims under California’s Fair Employment and Housing Act

(“FEHA”). Chipotle cross-appeals the district court’s summary judgment in favor

of Cortez on her claim under California Labor Code § 1198.5 for failure to timely

produce copies of all her personnel records. Chipotle also appeals, pursuant to 28

U.S.C. § 1292(b), the district court’s order granting Cortez a new trial on her claim

for failure to engage in the interactive process. We have jurisdiction pursuant to 28

U.S.C. § 1291 and 28 U.S.C. § 1292(b). We affirm in part and reverse in part.

Cortez’s Appeal, No. 20-55113

      1. The district court’s denial of summary judgment1 to Cortez and Chipotle

on Cortez’s FEHA claims is generally not reviewable after a full trial on the merits

because it was not based on an error of law. See Escriba v. Foster Poultry Farms,

Inc., 743 F.3d 1236, 1243 (9th Cir. 2014). Instead, the district court found that




      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
1
 We review de novo the district court’s summary judgment rulings. See Weiner v.
San Diego County, 210 F.3d 1025, 1028 (9th Cir. 2000).

                                          2
whether Cortez was disabled at the time of her termination was a materially

disputed issue of fact that a jury had to resolve. See Banuelos v. Constr. Laborers’

Tr. Funds for S. Cal., 382 F.3d 897, 902–03 (9th Cir. 2004). Therefore, we do not

address the merits of Cortez’s challenge to the district court’s denial of her

supplemental motion for summary judgment.

      2. “[W]hen a party seeks to amend a pleading after the pretrial scheduling

order’s deadline for amending the pleadings has expired, . . . ‘[a] schedule may be

modified only for good cause and with the judge’s consent’ . . . .” In re W. States

Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013) (quoting

Fed. R. Civ. P. 16(b)(4)). The district court stated in its pretrial scheduling

conference that there would be “no further amendments without a Rule 16

motion.” In ruling on Cortez’s motion to amend, the district court acknowledged

that “the minutes from the pretrial scheduling conference do not specifically list

the last date for amendments” to the pleadings. The minutes from the conference

identified May 7, 2018 as the last day for motions to be heard. Cortez did not file

her motion to amend until September 10, 2018. The district court therefore treated

the motion as one to amend the scheduling order, applied the Rule 16 “good cause”




                                           3
standard, and looked for evidence of Cortez’s diligence in seeking leave to amend

her complaint.2 See id. at 737–38.

      Cortez argues that her late motion was justified because: (1) the material

facts of her proposed interference claim were already included in the original

complaint; and (2) Chipotle did not produce documents that supported her

interference claim until May 2018. The district court characterized Cortez’s

arguments as contradictory and focused on Cortez’s diligence. On appeal, Cortez

also argues that leave to amend should have been granted because Chipotle would

not be prejudiced by the proposed amendment. We affirm the denial of Cortez’s

motion for leave to amend. Because the facts underlying the proposed interference

claim were already known when Cortez filed her complaint, and she filed her

motion months after the scheduling order’s deadline, the district court did not

abuse its discretion in finding that Cortez did not establish good cause to extend

the deadline.




2
  We review for abuse of discretion the district court’s denial of a motion to extend
a Rule 16 scheduling order’s filing deadlines and for leave to amend. See DRK
Photo v. McGraw-Hill Glob. Educ. Holdings, LLC, 870 F.3d 978, 982, 989 (9th
Cir. 2017).


                                          4
      3. Cortez argues that the district court abused its discretion by denying her

motion for a new trial.3 First, she argues the court should have granted a new trial

because it issued erroneous jury instructions requiring her to demonstrate that her

request and leave were a “substantial motivating factor” in her termination. She

argues that she only needed to demonstrate that the leave was “a negative factor”

to prove interference. Cortez, however, never proposed a proper jury instruction

related to her interference theory. Instead, she merely tried to substitute the

causation element in the jury instruction for her Wrongful Termination in Violation

of Public Policy claim for a similar causation element to the one she asserts here.

Because Cortez failed to propose a proper interference jury instruction, it was not

an abuse of discretion for the district court to deny her a new trial to provide the

jury instruction she now proposes.

      4. FEHA makes it unlawful for an employer to “fail to make reasonable

accommodation for the known physical . . . disability of an . . . employee.” Cal.

Gov’t Code § 12940(m)(1). Following the jury’s verdict, Cortez also sought a new

trial on her Failure to Provide Reasonable Accommodation claim, asserting that

there “was no evidence at trial to establish that Chipotle accommodated Cortez.”

Given that David Shadix was aware that Cortez “had some [mental health] issues,”


3
 We review for abuse of discretion the district court’s ruling on Cortez’s motion
for a new trial. Kode v. Carlson, 596 F.3d 608, 611–12 (9th Cir. 2010) (per
curiam).

                                           5
however, the jury could have logically inferred that the leave was intended to

accommodate both Cortez’s physical and mental health issues. As a result, there is

sufficient evidence to support the jury’s verdict. We affirm the denial of Cortez’s

motion for a new trial on her failure to reasonably accommodate claim.

Chipotle’s Cross-Appeal, No. 20-55153

      5. The district court granted summary judgment to Cortez on her claim

under California Labor Code § 1198.5. That statute provides that “[e]very current

and former employee, or his or her representative, has the right to inspect and

receive a copy of the personnel records that the employer maintains relating to the

employee’s performance or to any grievance concerning the employee” within 30

calendar days following receipt of a written request. Id. § 1198.5(a); see also id.

§ 1198.5(b)(1). When Chipotle responded to Cortez’s initial request for a copy of

her personnel records, it did not turn over Cortez’s incomplete 2015 and 2016

performance reviews. These reviews were not produced until February 20, 2018.

Although these documents were in Shadix’s possession, they were clearly created

as part of his management duties at Chipotle, and thus qualified as personnel

records. We affirm the grant of summary judgment to Cortez on her claim under §

1198.5.

Chipotle’s Appeal, No. 19-56354




                                          6
      6. FEHA makes it unlawful for an employer to “fail to engage in a timely,

good faith, interactive process with the employee . . . to determine effective

reasonable accommodations, if any, in response to a request for reasonable

accommodation by an employee or applicant with a known physical . . . disability

or known medical condition.” Cal. Gov’t Code § 12940(n). Cortez alleged that

Chipotle violated this statute by failing to engage in the interactive process. The

jury, however, found that Cortez did not “request that Chipotle make reasonable

accommodation for [her mental health] condition” and returned a verdict in favor

of Chipotle. We agree with Chipotle that the district court abused its discretion in

granting a new trial on this claim.

      In granting Cortez’s motion for a new trial, the court reasoned that its

instruction for this claim, which tracked the Judicial Council of California Civil

Jury Instructions (CACI) No. 2546, was incomplete because it did not include all

the events listed in Cal. Code Regs. tit. 2, § 11069(b) that require an employer to

initiate the interactive process.4 Because Cortez had proposed a jury instruction

that included the § 11069(b) events, the court determined that it prejudicially erred

in failing to give an instruction that listed those events. The claim presented to the



4
 We review de novo the district court’s legal determinations. See Wilkerson v.
Wheeler, 772 F.3d 834, 838 (9th Cir. 2014). “[A] district court abuses its
discretion when it makes an error of law. . . .” Knight v. Kenai Peninsula Borough
Sch. Dist., 131 F.3d 807, 816–17 (9th Cir. 1997).

                                          7
jury, however, was based on Chipotle’s failure to engage in the interactive process

in violation of § 12940(n), not one based on its failure to initiate the interactive

process in violation of § 11069(b).

      By combining the statutory and regulatory standards, the court effectively

extended the reach of § 12940(n) to events not contained in the statute, such as

where an “employee or the employee’s health care provider indicates that further

accommodation is still necessary.” Cal. Code Regs. tit. 2, § 11069(b)(3) (emphasis

added). FEHA, however, only creates an obligation to engage in the interactive

process with an employee “in response to a request for reasonable accommodation

by an employee.” Cal. Gov’t Code § 12940(n) (emphasis added). To interpret §

11069(b) to expand the reach of § 12940(n) creates a new source of potential

liability under the FEHA and doing so would inappropriately “alter or amend the

[FEHA] or enlarge or impair its scope.” Morris v. Williams, 433 P.2d 697, 707

(Cal. 1967) (en banc). The district court erred in its interpretation of § 11069(b).

Because § 12940(n) expressly requires an employee to request a reasonable

accommodation, and the court’s jury instruction properly set forth that

requirement, the instruction was not erroneous. We therefore reverse the district

court’s order granting a new trial on Cortez’s claim that Chipotle failed to engage

in the interactive process.




                                           8
   REVERSED in part and AFFIRMED in part. The parties shall bear their own

costs on appeal.




                                    9